      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 1 of 27



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Equal      Employment              Opportunity     No. CV-18-02942-PHX-DLR
     Commission,
10                                                      AMENDED ORDER
                     Plaintiff,                         CONSENT DECREE1
11
     v.
12
     Corizon Health Incorporated, et al.,
13
                     Defendants.
14
15
16         Before the Court is the parties’ joint motion to enter consent decree. (Doc. 37.) The
17   proposed consent decree is as follows:
18   I. Recitals
19         1. The Plaintiff, Equal Employment Opportunity Commission, an agency of the
20   United States government (hereinafter “Plaintiff” or “Commission”), filed its complaint in
21   the above-captioned lawsuit on September 18, 2018 (hereinafter referred to as “the
22   Action”), alleging Corizon Health, Inc. and Corizon, LLC (collectively “Corizon” or
23   “Defendants”) implemented unlawful employment policies and practices nationwide that
24   discriminated on the basis of disability by, among other things, failing to provide
25   reasonable accommodations, requiring employees to be 100% or fully healed before they
26   could return to work, failing to promote employees with disabilities, discharging
27   employees with disabilities, retaliating against employees with disabilities when they
28
           1
               The Court amends its May 15, 2019 Order to clarify its order line only.
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 2 of 27



 1   engaged in protected activities, and implementing leave policies in a manner that served as
 2   a qualification standard or a method of administration that screened out employees with
 3   disabilities.
 4           2. The Defendants answered the complaint on November 26, 2018, wherein they
 5   denied having implemented, or engaged in, any unlawful policies, practices or conduct
 6   alleged in the complaint.
 7           3. The Parties to this Consent Decree are the Commission and Corizon.
 8           4. The Parties, desiring to settle the Action by an appropriate Consent Decree, agree
 9   to the jurisdiction of this Court over the Parties and the subject matter of this Action and
10   agree to the power of this Court to enter a Consent Decree enforceable against Defendants.
11           5. As to the issues resolved, this Decree is final and binding upon the Parties and
12   their successors and assigns.
13           6. For the purpose of amicably resolving the disputed claims, the Parties jointly
14   request this Court to adjudge as follows:
15   II. Jurisdiction
16           7. The Court has jurisdiction over the Parties and subject matter of this Action.
17           8. The Parties agree that this Decree is fair, reasonable, and equitable and does
18   not violate the law or public policy.
19           9. The Decree becomes effective on the date of signing by the Court (“Effective
20   Date”). The duration of the Decree shall be thirty-six (36) months from the Effective
21   Date.
22           10. This Decree covers all of Defendants’ operations within the United States.
23   III. General Provisions
24           11. In the event any terms of this Decree are not fulfilled, this Decree may be
25   specifically enforced in the United States District Court for the District of Arizona.
26           12. This Decree resolves all claims alleged in the Action, and it constitutes a
27   complete resolution of all of the Commission’s claims of unlawful employment practices
28   under the Americans with Disabilities Act of 1990, as amended (“ADA”), that arise from


                                                 -2-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 3 of 27



 1   the Letters of Determination issued for the following Charges of Discrimination: Charge
 2   of Discrimination No. 846-2013-49458 filed by Elizabeth McCrehin, Charge No. 540-
 3   2014-01909 filed by Linda Magnelli, Charge No. 540-2014-02516 filed by Nicole
 4   Moore, Charge No. 38C-2015-00250 filed by Barbara McCormick, and Charge No.540-
 5   2015-01984 filed by Anne Pogue; and allegations asserted by the EEOC on behalf of the
 6   following other aggrieved individuals, among whom are persons who (as detailed below)
 7   have pending charges asserting claims arising within the scope of the Action: Charlene
 8   Busman, Elaine Clayton, Debbie A. Day, Nancy Griffin, Scheree Lau, Nancy Mashburn,
 9   Christine McMillian, Sarretta Williams, Teresa Wood, Victoria Lucking, Yvette Upton,
10   Mikel Winchester, Joi Smith, Bruce Cooper, Susan Bernard-Davy, Waynetta Patterson,
11   Alan Brown and Sondra Hollingsworth. This Decree will also resolve and constitute a
12   complete resolution of all of the EEOC’s claims alleged in any pending Charge of
13   Discrimination filed by any of the above-identified other aggrieved individuals with the
14   EEOC and/or any state fair employment practices agency that has a contract with the
15   EEOC, including the Charges filed by Debbie A. Day, Nancy Mashburn, Teresa Wood,
16   Bruce Cooper, Susan Bernard-Davy, Waynetta Patterson, Alan Brown and Sondra
17   Hollingsworth. The Commission will not use any of the Charges referenced above, any
18   Charge filed by any Charging Party or other aggrieved individual receiving relief under
19   this Decree, or any other Charge against Defendants which alleges violations of the ADA
20   that is pending before the EEOC and/or any state fair employment practices agency that
21   has a contract with the EEOC as of the date the EEOC signs the Decree as the
22   jurisdictional basis for filing a lawsuit or lawsuits against Defendants.
23          13. This Consent Decree shall not constitute an adjudication or finding on the
24   merits of the Complaint and shall not be construed as an admission by Defendants of any
25   violation of the ADA.
26   IV. Monetary Relief
27          14. Defendants will not condition the receipt of individual relief upon any
28   Charging Party or other aggrieved individuals’ agreement to: (a) maintain as confidential


                                                 -3-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 4 of 27



 1   the terms of this Decree or the facts of the case; or (b) waive his or her statutory right to
 2   file a future charge with any federal or state anti-discrimination agency; or (c) promise
 3   not to reapply for a position at any of Defendants’ facilities nationwide.
 4          15.     Judgment is hereby entered in favor of the Commission and against
 5   Defendants in the total amount of $950,000.
 6          16. The judgment amount shall be allocated collectively to the Charging Parties
 7   and the identified other aggrieved individuals in amounts determined by the Commission.
 8   No later than twenty (20) business days after the Effective Date or the date upon which
 9   the Commission provides Defendants with a final distribution list, whichever comes later
10   in time, Defendants will pay this portion of the judgement in accordance with a final
11   distribution list provided by the Commission. All payments must be made by certified
12   check, cashier’s check, or money order.
13          16.1. Defendants shall pay all payroll taxes for which an employer is responsible
14   on the back wages portion for the tax year during which payment is made. The employer’s
15   share of FUTA and FICA taxes shall not be taken from the settlement amount.          For each
16   Charging Party and/or other aggrieved individual receiving a portion of the monetary relief
17   described above to compensate the Charging Party and/or other aggrieved individual for
18   alleged damages, for tax classification purposes the settlement payments shall be allocated
19   as follows:
20                a. Anne Pogue: 50% back pay damages; 50% compensatory damages
21                b. Linda Magnelli: 50% back pay damages; 50% compensatory damages
22                c. Elizabeth McCrehin: 25% back pay damages; 75% compensatory damages
23                d. Nicole Moore: 25% back pay damages; 75% compensatory damages
24                e. Barbara McCormick: 10% back pay damages; 90% compensatory damages
25                f. Christine McMillan: 50% back pay damages; 50% compensatory damages
26                g. Charlene Busman: 50% back pay damages; 50% compensatory damages
27                h. Scheree Lau: 50% back pay damages; 50% compensatory damages
28                i. Nancy Griffin: 50% back pay damages; 50% compensatory damages


                                                  -4-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 5 of 27



 1             j. Saretta Williams: 25% back pay damages; 75% compensatory damages
 2             k. Teresa Wood: 10% back pay damages; 90% compensatory damages
 3             l. Nancy Mashburn: 25% back pay damages; 75% compensatory damages
 4             m. Debbie A. Day: 50% back pay damages; 50% compensatory damages
 5             n. Elaine Clayton: 50% back pay damages; 50% compensatory damages
 6             o. Victoria Lucking: 50% back pay damages; 50% compensatory damages
 7             p. Joi Smith: 10% back pay damages; 90% compensatory damages
 8             q. Yvette Upton: 10% back pay damages; 90% compensatory damages
 9             r. Mikel Winchester: 50% back pay damages; 50% compensatory damages
10             s. Bruce Cooper: 25% back pay damages; 75% compensatory damages
11             t. Susan Bernard-Davy: 50% back pay damages; 50% compensatory damages
12             u. Waynetta Patterson: 25% back pay damages; 75% compensatory damages
13             v. Alan Brown: 25% back pay damages; 75% compensatory damages
14             w. Sondra Hollingsworth: 50% back pay damages; 50% compensatory damages
15         16.2. Defendants shall issue an IRS Form W-2 to the Charging Parties and each
16   identified aggrieved individual with regard to the back pay component of the monetary
17   award, and an IRS Form 1099 to the Charging Parties and each identified aggrieved
18   individual with regard to any compensatory damages component of the monetary award by
19   January 31, 2020. The compensatory damages award will be designated in box 3 of each
20   1099 form. Within three (3) business days after payments are mailed to all payees,
21   Defendants shall submit to the Commission a copy of the checks or money orders issued
22   and all related correspondence.
23         17. Within ten (10) business days after the Effective Date, the EEOC will provide
24   Defendants signed copies of the release attached as Exhibit A for each Charging Party and
25   aggrieved individual identified above.
26   V. Equitable Relief
27         18. For the duration of the Decree, Defendants, their officers, agents, successors,
28   assigns, and other persons in active concert or participation with them shall not engage


                                               -5-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 6 of 27



 1   in any employment practice which discriminates on the basis of disability, including but
 2   not limited to, failure to provide reasonable accommodations, discriminatory discharge,
 3   discriminatory failure to promote, retaliation, subjecting employees to a hostile work
 4   environment, using discriminatory qualification standards, and implementing methods of
 5   administration that violate the ADA.
 6          19. For the duration of the Decree, Defendants, their officers, agents, successors,
 7   assigns, and other persons in active concert or participation with them, or any of them
 8   shall not engage in reprisal or retaliation of any kind against any person because of such
 9   person’s opposition to any practice made unlawful under the ADA. For the duration of
10   this Decree, Defendants shall not retaliate against a person because such person brings
11   an internal complaint of discrimination with the Defendants, because such person files or
12   causes to be filed a charge of discrimination with the Commission or any other agency
13   charged with the investigation of employment discrimination complaints, or whose
14   statements serve as the basis of a charge, or because such person testifies or participates
15   in the investigation or prosecution of an alleged violation of these statutes. For the
16   duration of this Decree, Defendants shall not retaliate in any manner against individuals
17   identified as witnesses in this action or who assisted in the investigation giving rise to
18   this action. For the duration of this Decree, Defendants shall not retaliate against any such
19   persons identified as a witness or possible witnesses of discrimination in future
20   investigations or proceedings.
21   VI. ADA Coaches
22          20. Within ninety (90) days of the Effective Date, Defendants will designate at
23   least three (3) employees with expertise in the ADA, EEO compliance, human resources
24   and personnel matters as qualified ADA Coaches and provide them sufficient support to
25   accomplish all of their responsibilities.
26          21. The ADA Coaches or their staff will have the following responsibilities within
27   their assigned regions:
28             a. Assisting Defendants’ human resource and supervisory employees with


                                                  -6-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 7 of 27



 1                their ADA responsibilities, including but not limited to aiding such
 2                employees to stay within full compliance with this Decree;
 3             b. Overseeing reasonable accommodation requests made by employees with
 4                disabilities within their assigned regions. Within their assigned regions,
 5                each ADA Coach shall be responsible for: (i) the process of gathering
 6                information sufficient to assess the request for reasonable accommodation;
 7                (ii) carrying out or assisting site personnel in carrying out Corizon’s duty
 8                to engage in the interactive process regarding the request for reasonable
 9                accommodation       including     determining   whether      a    reasonable
10                accommodation is possible, communicating to the employee and the
11                employee’s immediate supervisors what accommodations are possible, and
12                making the final decision on the reasonable accommodation request based
13                on the information gathered during the interactive process; and
14             c. Ensuring that the notice provided for in Paragraph 40 is timely posted on
15                the Defendants’ Intranet and a message is sent to all employees indicating
16                what the notice is and where it can be found.
17   VII. Monitor
18         22. Appointment of Monitor: Within ninety (90) days after the Effective Date,
19   Defendants shall retain a qualified, professional, outside Monitor, who is not employed
20   by or otherwise associated with Defendants, to oversee Defendants’ compliance with the
21   provisions of this Consent Decree, and with the ADA generally, at all of Defendants’
22   locations nationwide. The Monitor shall have significant experience with employment
23   discrimination laws generally and with the ADA in particular. The Commission will be
24   free to meet and confer with the Monitor.     Defendants must be copied on all written
25   communications between the Commission and the Monitor; and Defendants will be
26   permitted to participate in any telephonic, in-person or other communication between the
27   Commission and the Monitor.
28         23. Compensation of Monitor: Defendants shall compensate the Monitor at an


                                                  -7-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 8 of 27



 1   agreed-upon rate and shall reimburse the Monitor’s expenses, and Defendants shall pay
 2   all reasonable costs necessary to fulfill the work of the Monitor.
 3          24. Cooperation: Defendants agree to fully cooperate with the Monitor.
 4          25. Access to Region, Premises, Employees, and Information: The Monitor shall
 5   have access to all relevant documents, premises, employees, and other sources of
 6   information necessary to exercise his/her duties and responsibilities under this Decree.
 7   The Monitor shall have access to review all non-privileged records maintained by
 8   Defendants relating to the implementation or administration of this Decree, including all
 9   records relating to requests for accommodation, requests for medical leave, and requests
10   for transfer or reassignment for medical or disability-related reasons.
11          26. Replacement of Monitor: In the event the Monitor is unable or unwilling to
12   continue to serve, Defendants shall select a new monitor pursuant to Paragraph 22 above.
13          27. Monitor’s Responsibilities: For the duration of this Decree, the Monitor will
14   have the following responsibilities:
15             a. In consultation with Defendants, the Monitor shall review Defendants’
16                 EEO policies and procedures and, if necessary, assist in developing and
17                 implementing new policies and procedures that ensure employees are
18                 afforded their legal protections under the ADA;
19             b. Review the Defendants’ ADA Training Program provided for in
20                 Paragraphs 31-38 of this Decree;
21             c. The Monitor will conduct a Decree Orientation meeting with the ADA
22                 Coaches after the entry of this Decree;
23             d. Beginning from the Effective Date, every twelve (12) months the Monitor
24                 will draft and provide to the Commission and Defendants a report
25                 containing the Monitor’s assessment of whether Defendants have complied
26                 with the provisions of this Decree and the ADA, and detailing the specifics
27                 of any lack of compliance;
28             e. The Monitor will meet with Defendants’ ADA Coaches, Chief Human


                                                 -8-
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 9 of 27



 1                   Resources Officer, and General Counsel or Assistant General Counsel
 2                   following      the   issuance   of    each   Monitor’s   report,   and   make
 3                   recommendations regarding compliance with this Decree and other ADA
 4                   matters; and
 5             f. The Monitor will consult with Defendants as necessary to provide advice
 6                   about ways to achieve full compliance with this Decree and the ADA.
 7   VII. EEO Policy Review
 8          28. No later than ninety (90) days after the Effective Date, Defendants shall
 9   review their existing equal employment opportunity (“EEO”) policies and procedures
10   and, if necessary, develop and implement new and/or revised policies and procedures to
11   ensure equal employment opportunities are afforded to all applicants and employees with
12   disabilities. These revised EEO policies and procedures must include the following:
13          28.1. A strong and clear commitment to a workplace free of discrimination based
14   on disability-related conditions;
15          28.2. A statement that discrimination based on disability is prohibited and will not
16   be tolerated;
17          28.3. A statement that retaliation because an employee engaged in protected activity
18   is prohibited and will not be tolerated;
19          28.4. A statement that qualified employees with a disability under the ADA who
20   can complete their essential job functions with or without accommodation do not need to
21   be free of all medical restrictions or be 100% healed before they may return to work;
22          28.5. A statement that employees with disabilities may apply for and be fairly
23   considered for promotions;
24          28.6. A definitive statement supporting persons who believe they have been
25   discriminated against based on disability or have experienced retaliation to report such
26   concerns to any ADA Coach, their supervisors, management, or members of Human
27   Resources. The EEO policies and procedures will identify the specific categories of
28   individuals to whom employees may report their concerns about discrimination or


                                                     -9-
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 10 of 27



 1   retaliation, including appropriate contact information for each category of individuals to
 2   contact;
 3          28.7. A clear explanation of the steps an employee may take to report discrimination
 4   or retaliation, which includes oral, written, and electronic complaint options. The reporting
 5   mechanism also allows for an employee to report discrimination or retaliation to a person
 6   not responsible for the alleged conduct giving rise to the complaint of discrimination;
 7          28.8. A statement that all credible allegations of activity that might be construed as
 8   unlawful discrimination or retaliation will be investigated and that such investigation will
 9   be prompt, fair, reasonable, and conducted by a trained and unbiased investigator;
10          28.9. A statement that appropriate corrective action will be taken by Defendants
11   where there has been a finding of discrimination and/or retaliation;
12          28.10. A statement that any officer, agent, administrator, department director,
13   manager, supervisor, or employee who violates these policies will be subject to discipline,
14   up to and including termination;
15          28.11.   A statement that persons who report unlawful discrimination and/or
16   retaliation or who participate in an investigation into allegations of discrimination and/or
17   retaliation shall be accorded maximum feasible confidentiality;
18          28.12. A statement that Defendants will not retaliate against persons who have
19   asked for reasonable accommodations;
20          28.13. A statement that Defendants will not retaliate against persons and witnesses
21   who report to Defendants that they believe they or other employees have been subjected to
22   unlawful discrimination;
23          29. Within 120 days of the Effective Date, Defendants will distribute via email and
24   the intranet, a copy of these policies to each current employee. Defendants shall make hard
25   copies of these policies available to employees who do not have electronic access or upon
26   an employee’s request. Defendants’ written EEO policies shall be distributed to all new
27   employees as part of their orientation. Defendants shall make its written EEO policies
28   available in alternative formats, as necessary, for employees with cognitive and print


                                                - 10 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 11 of 27



 1   disabilities that may prevent them from reading the policies.
 2   VIII. Reasonable Accommodation Policy
 3          30. Within ninety (90) days of entry of the Effective Date, Defendants shall review
 4   their existing Reasonable Accommodation Policies and Procedures and, if necessary, issue
 5   new Reasonable Accommodation Policies and Procedures that shall include at least the
 6   following:
 7          30.1. A statement indicating that it is Defendants’ legal obligation under the ADA
 8   to undertake the interactive process once it is on notice that an employee requires a
 9   reasonable accommodation for his or her disability;
10          30.2. A clear explanation of all of the ways an employee may request a reasonable
11   accommodation, including the names, position titles, emails, and phone numbers of the
12   ADA Coaches;
13          30.3. A commitment to flexibility and individualized consideration of reasonable
14   accommodations for employees with disabilities and assurance that employees need not
15   use any particular words, such as “reasonable accommodation” or “disability,” or request
16   an accommodation in writing in order for Defendants to begin the interactive process;
17          30.4. A statement that Defendants will engage in the interactive process when
18   determining the type of reasonable accommodation that is necessary, regardless of how the
19   injury or disability was caused;
20          30.5. A process for employees to seek reasonable accommodation, including any
21   form used by the employer, and contact information for individuals who employees may
22   contact with questions;
23          30.6. An assurance that employees with disabilities may be entitled to reassignment
24   as a reasonable accommodation;
25          30.7. An assurance that employees with disabilities may be allowed to transfer
26   within their departments at Defendants’ facilities as a reasonable accommodation;
27          30.8. A statement that employees shall not be subjected to any type of retaliation
28   for requesting, requiring, or being provided a reasonable accommodation;


                                               - 11 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 12 of 27



 1          30.9. A requirement of maximum feasible confidentiality by the Defendants of all
 2   information regarding an employee’s or applicant’s request for an accommodation;
 3           30.10. A requirement that, if Defendants and an employee with a disability are
 4   unable to identify a reasonable accommodation in the employee’s current position,
 5   Defendants shall engage with the employee in an interactive process to evaluate whether
 6   the employee is eligible for transfer to another position and, if so, evaluate whether there
 7   are any open positions for which the employee is qualified and can perform the essential
 8   functions for such a position with or without accommodation, at a site where the employee
 9   is willing to work;
10          30.11. A statement that employees with disabilities will be offered leaves of
11   absence as reasonable accommodations in accordance with the following policies and
12   practices:
13                a. Requests for leaves of absences lasting six months or less will be considered
14                   a reasonable accommodation unless Defendants make a showing that the
15                   requested leave will cause Defendants undue hardship;
16                b. Requests for leaves of absence lasting longer than six months will be subject
17                   to evaluation during the interactive process consistent with the requirements
18                   of the ADA;
19                c. For all employees who are on leave as a reasonable accommodation,
20                   Defendants must reply promptly to their requests to return to work
21                   especially as regards to their desire/ability to work with or without
22                   accommodations; and
23                d. There shall be no requirement by Defendants that employees be without
24                   restrictions or be 100% healed before they are permitted to return to work.
25          30.12. Within 120 days of the Effective Date, Defendants will distribute via email
26   and the intranet a copy of these policies to each current employee. Defendants shall make
27   hard copies of these policies available to employees who do not have electronic access or
28   upon an employee’s request. Defendants’ written Reasonable Accommodations Policies


                                                  - 12 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 13 of 27



 1   and Procedures shall be distributed to all new employees as part of their orientation.
 2   Defendants shall make its written Reasonable Accommodations Policies and Procedures
 3   available in alternative formats, as necessary, for employees with cognitive and print
 4   disabilities that may prevent them from reading the policies.
 5   IX. Training
 6          31. Defendants shall provide annual ADA training to all of their employees in
 7   accordance with the terms detailed herein.
 8          32. The Commission’s personnel will have the right to fully participate in any and
 9   all of Defendants’ training sessions conducted in compliance with this Decree. Defendants
10   shall prepare a training schedule, which it shall provide to the Commission at least thirty
11   (30) days before the first training session on the schedule is conducted and no later than
12   ninety (90) days after the Effective Date.
13          33. Defendants shall bear the cost of the training.
14          34. The ADA Coaches and Human Resource personnel will receive extensive
15   ADA training once each year during the duration of this Decree for at least three (3) hours
16   during the first year of this Decree and at least two (2) hours for each subsequent year of
17   the Decree. At least one half of the amount of the required training for ADA Coaches and
18   Human Resources personnel will be real-time training (either in person or via webcast
19   where the employees can interact with the trainer). This training shall be presented by a
20   qualified outside vendor.
21          35.   Management level employees will receive annual management-specific
22   training lasting at least one hour (1) each year during the duration of this Decree. The
23   training shall be presented through an online training module. The content of the training
24   will be created in conjunction with a qualified outside vendor.
25          36. The above-described trainings in paragraphs 34 and 35 must commence within
26   one hundred and twenty (120) days of the Effective Date, or in the case of employees
27   hired or promoted to such a position after entry of this Decree, then within one hundred
28   and twenty (120) days after the date of employment. The training will cover the following


                                                  - 13 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 14 of 27



 1   subjects:
 2               a. A description of the types of conduct or policies that constitute
 3                  discrimination under the ADA, including the Commission's Guidelines on
 4                  the ADA;
 5               b. Defendants’ ADA/Reasonable Accommodation policy;
 6               c. Defendants’ obligation to undertake the interactive process once it is on
 7                  notice that an employee requires a reasonable accommodation for their
 8                  disability;
 9               d. The positions to whom an employee can make a request for a reasonable
10                  accommodation, the company’s obligation to engage in the interactive
11                  process and the process all supervisory or HR employees are expected to
12                  undertake if an employee makes any reasonable accommodation request,
13                  whether orally or in writing, of him or her or if the supervisory or HR
14                  employee is aware that an employee has made a request for a reasonable
15                  accommodation to someone else;
16               e. Defendants’ procedure for investigating reports, complaints, or allegations
17                  of suspected discrimination against persons with disabilities, including but
18                  not limited to complaints that Defendants failed to engage in the interactive
19                  process and/or provide a reasonable accommodation; and
20               f. Management officials’ legal obligation to avoid discriminating on the basis
21                  of disability and/or retaliating against individuals who engage in protected
22                  activity under the ADA, and Defendants’ policy that officials who engage
23                  in discrimination on the basis of disability or engage in retaliation will be
24                  subject to discipline, up to and including termination.
25          37. Each of Defendants’ non-management employees shall be required to complete
26   annual ADA training during the duration of this Decree. The training shall be presented
27   via an online training module. The content of the training will be created in conjunction
28   with a qualified outside vendor. The training for current employees must commence no


                                                 - 14 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 15 of 27



 1   later than December 31, 2019, or in the case of employees hired after entry of this
 2   Agreement, then within one hundred and twenty (120) days after the date of employment
 3   or December 31, 2019, whichever is later. The training shall be for at least one (1) hour
 4   annually and will cover the following subjects:
 5             a. A description of the types of conduct or policies that constitute
 6                 discrimination under the ADA;
 7             b. An explanation of who is a qualified individual with a disability;
 8             c. An explanation of the interactive process;
 9             d. An explanation of what reasonable accommodations are, including but not
10                 limited to, leave and reassignment;
11             e. The Defendants’ policies prohibiting disability-based discrimination,
12                 harassment, and retaliation;
13             f. Defendants’     policies      and   procedures   for   providing    reasonable
14                 accommodation for disabilities, including leave and reassignment;
15             g. An explanation that employees may report suspicions of disability
16                 discrimination to any manager orally or in writing and that a prompt
17                 investigation will follow;
18             h. An explanation of the process for employees to request a reasonable
19                 accommodation;
20             i. An explanation that reassignment and transfers may constitute reasonable
21                 accommodations and the process for seeking such accommodations;
22             j. An explanation that a reasonable accommodation request can be made to
23                 any supervisor or manager orally or in writing; and
24             k. An emphasis that Defendants will work in good faith to arrive at an effective
25                 reasonable accommodation for an employee who has a disability.
26          38. Defendants shall provide the Monitor with copies of the training materials at
27   least thirty (30) days before the first scheduled training for each of the training programs
28   identified above. The Monitor may provide comments and suggestions to the Defendants


                                                  - 15 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 16 of 27



 1   on the training modules. Defendants shall provide a written report to the Monitor with the
 2   next occurring report provided for in paragraph 49, below, which shall include the dates
 3   and times of all live training and a report on the progress of completion of all other
 4   trainings provided to employees.
 5   X. Notice Posting
 6          39. Within thirty (30) days of the Effective Date, Defendants shall post on its
 7   Intranet and in conspicuous places in each of its facilities, the Notice attached as Exhibit
 8   B. The Notice will be on the Commission’s letterhead and shall be posted in Times New
 9   Roman 12-point font, and it shall be the same style as set forth in Exhibit B. The Notice
10   shall remain posted on the Defendants’ Intranet and in conspicuous places in each of its
11   facilities for the duration of this Decree. If a physical copy of the Notice is covered,
12   removed, defaced, or otherwise altered, Defendants will replace that Notice. Defendants
13   shall certify to the Monitor that the Notice has been posted nationwide within forty-five
14   (45) days of the Effective Date.
15   XI. Other Relief
16          40. Expungement: Within sixty (60) days of the Effective Date, Defendants shall
17   expunge from the personnel files of the Charging Parties and all identified aggrieved
18   individuals, all references, if any, to the charges of discrimination filed against Defendants
19   or to participation in this action. Such expungement shall not prohibit Defendants from
20   retaining, separate from the employee’s personnel files, any records of such charges and
21   related investigations so long as those records are clearly marked as confidential and kept
22   confidential.
23          41. Record Keeping: Defendant shall maintain records of any disciplinary actions
24   taken against employees for violation of Defendants’ ADA and reasonable accommodation
25   policies.
26          42. Letters of Reference: Defendants shall provide the Charging Parties and all
27   identified aggrieved individuals with a personalized copy of the neutral reference attached
28   as Exhibit C, signed and printed on Defendants’ letterhead in accordance with the deadline


                                                 - 16 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 17 of 27



 1   set forth in Paragraph 16 regarding monetary payments. Provided that a request is directed
 2   to Defendants’ Assistant Director of Human Resources at 615-660-6832, Defendants shall
 3   provide a copy of the written statement whenever a written employment reference is
 4   requested by a prospective employer of Charging Parties and/or any identified aggrieved
 5   individual.   Provided that a request is directed to Defendants’ Human Resources
 6   Department, if a verbal request is made to Defendants’ Human Resources department or
 7   any former supervisor of the Charging Party or aggrieved individual, Defendants shall only
 8   provide the information contained in the written statement.
 9   XII. Reporting, Recording, and Certification Requirements
10          43. Within forty-five (45) days of the Effective Date, Defendants will certify to
11   the Commission that they have fully complied with the notice posting requirement in
12   Paragraph 39.
13          44. Within ninety (90) days of the Effective Date Defendants will certify to the
14   Commission that the Decree Orientation requirement in Paragraph 27.c has been
15   completed.
16          45. Within ninety (90) days of the Effective Date, Defendants shall provide the
17   Commission with confirmation that they have retained the Monitor required by this
18   Decree. Included in this notice will be copies of the written agreement signed by both the
19   Monitor and Defendants.
20          46. Within one hundred fifty (150) days after the Effective Date, Defendants shall
21   provide the Monitor with confirmation that training has commenced as required by
22   Paragraphs 31-38 above.
23          47. For the duration of this Consent Decree, Defendants shall maintain such
24   records as are reasonably necessary to demonstrate its compliance with this Decree,
25   including but not limited to the documents specifically identified below. This Paragraph
26   requires the retention of existing documents and records, and documents and records that
27   are hereinafter created and maintained in the normal course of Defendants’ business
28   activities. For the duration of the Decree, Defendants shall retain the hard-copy and, when


                                                - 17 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 18 of 27



 1   applicable, computer records relating to the following activities:
 2             a. All records in Defendants’ possession regarding employees’ requests for
 3                 reasonable accommodations, including which reasonable accommodations
 4                 were granted and/or denied;
 5             b. Documentation of all requests for reasonable accommodations, including
 6                 both verbal and written requests. Defendants shall notate the name and other
 7                 sufficiently   identifying     information     of      employees   requesting
 8                 accommodations, date of request, the accommodations sought, specific
 9                 accommodations granted and/or denied, dates when accommodations were
10                 granted or denied, and a reasonably detailed summary of the interactive
11                 process;
12             c. All records in Defendants’ possession regarding employees’ requests for
13                 medical leave, including documentation of leave taken and dates of return to
14                 work;
15             d. All records of complaints of discrimination based upon disability;
16             e. All records of any investigation of complaints of discrimination based upon
17                 disability;
18             f. All records of complaints of retaliation based on protected activity related to
19                 the ADA; and
20             g. All records related to any investigations of complaints of retaliation based
21                 on protected activity related to the ADA.
22          48. Information Requests: For purposes of preparing the required reports under
23   this Decree, the Monitor shall have the right to make reasonable requests for non-
24   privileged information from Defendants to determine Defendants’ compliance with the
25   Decree over the duration of the Decree. Defendants shall comply with a reasonable request
26   for such information within forty-five (45) days of the request. The Monitor shall also
27   have the ability to survey and/or interview Defendants’ employees to determine
28   Defendants’ compliance with the Decree pursuant to Paragraphs 22-27. Whenever


                                                 - 18 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 19 of 27



 1   possible, the surveys or interviews shall be done telephonically. If it is necessary for such
 2   interviews/surveys to take place at Defendants’ facilities, the Monitor shall provide
 3   Defendants reasonable notice of proposed date(s) and the employees to be
 4   interviewed/surveyed and reasonably coordinate with Defendants regarding the same. In
 5   no cases shall such interviews/surveys unreasonably interfere with Defendants’ business.
 6          49. Reporting Requirements: Three months before the Monitor’s annual report
 7   is due pursuant to Paragraph 27.d, Defendants shall provide to the Monitor the following
 8   information (in electronic format):
 9             a. Terminations: A list of every employee terminated or otherwise
10                 disqualified from employment during the preceding twelve-month reporting
11                 period who had been on medical leave and/or had requested a reasonable
12                 accommodation during the reporting period, including the employee’s
13                 name, address, telephone number, position, termination date, and reason for
14                 termination;
15             b. Requests for Accommodations: All documentation related to requests
16                 (whether verbal or in writing) and responses to requests for reasonable
17                 accommodations received during the preceding twelve-month reporting
18                 period and recorded in accordance with Paragraph 47 that were ultimately
19                 denied. For each such denied request, the documentation/information that
20                 must be provided, includes but is not limited to, the employee’s name,
21                 address, telephone number, position, requested accommodation, date of
22                 request, the reasons an accommodation was not granted, the date of denial,
23                 documentation       of    meetings     and     communications        regarding
24                 accommodations, and a reasonably detailed summary of the interactive
25                 process;
26             c. Training: For each training program required under Paragraphs 31-38 and
27                 conducted during the reporting period, Defendants shall submit a registry of
28                 attendance/participation and provide a copy of the program agenda;


                                                 - 19 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 20 of 27



 1             d. Posting of Notice: Defendants shall re-certify to the Monitor that the Notice
 2                 required to be posted under Paragraph 39 of this Consent Decree has
 3                 remained posted during the reporting period;
 4             e. Policy Review: Defendants shall certify to the Monitor that the EEO and
 5                 ADA policies were reviewed and, if necessary, updated as required by this
 6                 Decree and then distributed to all existing and new employees and that all
 7                 notifications have been made in accordance with Paragraphs 28-30 above;
 8                 and
 9             f. Expungement of Personnel File: Defendants shall certify to the Monitor
10                 that the expungement from the Charging Parties’ and all aggrieved
11                 individual’s personnel files required by Paragraph 40 above took place, the
12                 date of the expungements, and the specific documents expunged.
13             g. Audit by Commission: The Commission reserves the right to audit the
14                 Monitor’s annual reports, including any information Defendants provide to
15                 the Monitor.
16   XIII. Dispute Resolution
17          50. In the event that the Commission believes that the Defendants have failed to
18   comply with any provision(s) of the Decree, the Commission shall notify the Defendants
19   of the alleged non-compliance in writing (either via letter or e-mail) and shall afford the
20   Defendants twenty-one (21) calendar days to remedy the non-compliance or to satisfy the
21   Commission that the Defendants have complied, unless otherwise agreed through counsel.
22   If the Defendants have not remedied the alleged non-compliance or satisfied the
23   Commission that it is has complied within twenty-one (21) calendar days of such notice
24   of non-compliance, the Commission may apply to the Court for appropriate relief.
25   XIII. Retention of Jurisdiction and Enforcement of Decree
26          51. This Court shall retain jurisdiction of this case for purposes of compliance with
27   this Decree and entry of such further orders or modifications as may be necessary or
28   appropriate to effectuate equal employment opportunities for employees and otherwise


                                                - 20 -
      Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 21 of 27



 1   enforce the terms of this Decree.
 2           52. The Commission may petition this Court for compliance with this Decree at
 3   any time during which this Court maintains jurisdiction over this action, subject to the
 4   Dispute Resolution paragraph above. Should the Court determine that Defendants have
 5   not complied with this Decree, appropriate relief may be ordered, including extension of
 6   this Decree for such period as may be necessary to remedy its non-compliance, an award
 7   of attorney’s fees and costs, and fines for contempt of court.
 8           53. Absent extension, this Decree shall expire by its own terms at the end of thirty-
 9   six months from the Effective Date without further action by the Parties or the Court.
10   XIV. EEOC Authority
11           54. With respect to matters or charges outside the scope of this Decree, except as
12   otherwise provided in Paragraph 12, this Decree shall in no way limit the powers of the
13   Commission to seek to eliminate employment practices or acts made unlawful by any of
14   the statutes over which the Commission has enforcement authority and do not arise out of
15   the claims that were asserted in this lawsuit.
16   XV. Costs and Attorneys’ Fees
17           55. Each party shall be responsible for and shall pay its own costs and attorney’s
18   fees.
19   XVI. Miscellaneous
20           56. Nothing in this Decree shall be deemed to create any rights on the part of non-
21   parties to enforce this Decree. The right to seek enforcement of the Decree is vested
22   exclusively in the Commission.
23   //
24   //
25   //
26   //
27   //
28   //


                                                 - 21 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 22 of 27



 1   XVII. Notice
 2          57. Unless otherwise indicated, any notice, report, or communication by Defendants
 3   to the Commission required under the provisions of this Decree shall be sent by certified
 4   mail, postage prepaid or email, as follows:
 5
                   Mary Jo O’Neill
 6                 Regional Attorney
                   EEOC Phoenix District Office
 7
                   3300 North Central Avenue, Suite 690
 8                 Phoenix, Arizona 85012
                   mary.oneill@eeoc.gov
 9
10          For good cause shown,
11          IT IS ORDERED, ADJUDGED AND DECREED that the Court approves of the
12   consent decree included herein.
13          IT IS FURTHER ORDERED that this matter is dismissed with prejudice, and the
14   Clerk of Court shall terminate this matter on May 30, 2019 without further leave of Court,
15   unless the parties present good cause for doing otherwise.
16          Dated this 15th day of May, 2019.
17
18
19                                                 Douglas L. Rayes
                                                   United States District Judge
20
21
22
23
24
25
26
27
28


                                                - 22 -
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 23 of 27




 1
       BY CONSENT:

 2     EQUAL EMPLOYMENT                     CORIZON HEALTH INC.
 3     OPPORTUNITY COMMISSION
4
       By:
 5             Mary Jo 0                            Carolyn'Schneider
               Regional/\ tomey                     Chief Human Resources Officer
 6

 7

 8
       Date:       sjL Dj'"                 Date:        ~{lo IL5
 9

10

11    CORIZON LLC
12

13

14
              arolyn Schneider
15
         Chief Human Resources Officer
16

17

18
      Date:
19

20

21

22

23

24

25

26

27

28




                                         -26-
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 24 of 27




 1
     NPPRO~~;_FO~ :?                              .A
                                                   /7
 2   By:   L
     Wasin Awad
                 ~ B~"o/~A~+-1-~-
                     Tibor Nagy Jr.
 3
     Trial Attorney                             Ogletree, Deakins, N sh, Smoak &
 4   EEOC Phoenix District Office               Stewart, P .C.
     3300 North Central Avenue                  3430 East Sunrise Drive,
 5
     Suite 690                                  Suite 220
 6   Phoenix, Arizona 85012                     Tucson, AZ 85718
 7

 s   Attorney for Plaintiff EEOC            Attorney for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         -27-
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 25 of 27



 1                                          EXHIBIT A
 2                                          RELEASE

 3
 4   In consideration for $ _____________________paid to me by Defendants, in connection
 5
     with the resolution of EEOC v. Corizon Health, Inc and Corizon LLC, No. 2:18-cv-
 6
 7   02942-DLR, I waive my right to recover for any claims of disability discrimination
 8
     and/or retaliation arising under the ADA that I have against Corizon Health, Inc. and/or
 9
10   Corizon, LLC and any and all affiliates, parents, and subsidiaries of Corizon Health, Inc.
11
12   and/or Corizon, LLC prior to the date of this release.

13   Date: ____________________________ Signature:___________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 26 of 27



 1                                          EXHIBIT B
 2                                           (NOTICE)
           The following notice is posted pursuant to the terms of a Consent Decree reached
 3   between the Parties in EEOC v. Corizon Healthcare Inc. and Corizon LLC, filed in the
     United States District Court for the District of Arizona, Civil Action No. 2:18-cv-02942-
 4
     DLR.
 5
             Management of Corizon Healthcare Inc., and Corizon LLC wish to emphasize their
 6
     policy of providing equal employment opportunity in all of its areas of employment
 7   practices. Management seeks to ensure that there shall be no discrimination against any
     employee or applicant for employment on the grounds of disability, sex, pregnancy, race,
 8   color, religion, national origin, or age.
 9
            Based on the Americans with Disabilities Act of 1990, as amended (“ADA”), it is
10   unlawful for an employer to discriminate based upon the disability, record of disability, or
11   perception of disability of an applicant or employee. It is also unlawful for any employer
     to retaliate against an employee because he or she has requested a reasonable
12   accommodation for a disability, opposed discrimination, or because he or she has filed a
13   charge of discrimination with any agency, or because he or she has participated in an
     investigation of a charge of discrimination.
14
15          Management respects the right of its employees and applicants for employment to
     work in an environment free from discrimination. Management assures employees of its
16   promise to follow the ADA, in that it is our policy to prohibit all discrimination based on
     disability. Management will engage with employees in the interactive process if an
17
     employee is in need of a reasonable accommodation due to their disability. Management
18   will ensure that it affords its employees with disabilities reasonable accommodations
     including leave, extended leave, and/or reassignment.
19
20          Any employee who believes they have suffered discrimination on the basis of
     disability, sex, pregnancy, age, race, color, religion, or national origin, has the right to
21   contact the EEOC, the federal agency responsible for enforcing federal laws prohibiting
22   employment discrimination. No management officials will retaliate against an employee
     who makes an internal complaint of discrimination or who contacts the EEOC or any other
23   agency. You may directly contact the Phoenix District Office of the EEOC, located at 3300
24   N. Central Avenue, Suite 690, Phoenix Arizona 85012 at the following numbers:
                    Website: www.eeeoc.gov
25                  Telephone: 602-640-5000            Toll Free: 1-800-669-4000
26                  TTY:      1-800-669-6820           Fax:      602-640-5009
     This Notice shall remain posted for the term of three (3) years from entry of the Decree.
27   By:                                               Date:
28


                                                -2-
     Case 2:18-cv-02942-DLR Document 39 Filed 05/16/19 Page 27 of 27



 1
 2
                                          EXHIBIT C
 3
                                   LETTER OF REFERENCE
 4
     To Whom It May Concern:
 5
 6           [Mr/Ms] worked for [name of entity] at its [city/prison] facility from XX to XX
 7
     as a [job title].
 8
 9
     Date: ____________                              _________________________
10
                                                     [name]
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
